 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DEERPOINT GROUP, INC.,                            Case No. 1:18-cv-00536-LJO-BAM
12
                    Plaintiff,                         ORDER TO SHOW CAUSE WHY
13                                                     SANCTIONS SHOULD NOT BE IMPOSED
             v.                                        FOR FAILURE TO APPEAR
14
     AGRIGENIX, LLC, et al.,
15                                                     RESPONSE DUE by August 23, 2019
                    Defendants.
16

17          TO COUNSEL FOR DEFENDANTS CHARLES MANOCK:

18          On July 17, 2019, the Court issued an order setting a Mandatory Scheduling Conference

19 for August 13, 2019, at 10:00 AM in Courtroom 8 (BAM). (Doc. No. 52.) On August 7, 2019,
20 the Court continued the Mandatory Scheduling Conference to August 16, 2019, at 10:00 AM at

21 the request of the parties in order to accommodate counsel for Defendants’ calendar. (Doc. No.

22 58.) On August 16, 2019, counsel for Defendants failed to appear at the Mandatory Scheduling

23 Conference. (Doc. No. 60.) Defendants accordingly waived their right to appear and participate

24 in the Mandatory Scheduling Conference and the conference proceeded without input from

25 Defendants.

26          Pursuant to Local Rule 110, “[f]ailure of counsel or of a party to comply with . . . any

27 order of the Court may be grounds for the imposition by the Court of any and all sanctions . . .

28 within the inherent power of the Court.” L.R. 110. “District courts have inherent power to control


                                                   1
 1 their dockets” and in exercising that power the Court may impose sanctions “including, where

 2 appropriate, default or dismissal.” Thompson v. Housing Authority of Los Angeles, 782 F.2d 829,

 3 831 (9th Cir. 1986).

 4         Accordingly, Charles Manock, counsel for Defendants, is hereby ORDERED TO SHOW

 5 CAUSE why this Court should not impose sanctions for his failure to obey a court order and

 6 failure to appear at the August 16, 2019 Mandatory Scheduling Conference. Mr. Manock shall

 7 file a written response to this Order to Show Cause by no later than August 23, 2019.

 8         Failure to respond to this order will result in the imposition of sanctions, including

 9 but not limited to monetary sanctions and/or entry of default.

10
     IT IS SO ORDERED.
11

12     Dated:   August 16, 2019                           /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
